Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Objections
Claim 14 is objected to for insufficient antecedent basis for “the same.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9436199. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘199 teaches each and every element of the instant claim set.

17/303190
USPN 9436199
1. A non-transitory computer readable medium having computer-readable code stored thereon for causing a computer to perform a method of controlling a setback mode of a power-consuming device, the method comprising:

determining a previous drift value,
wherein the previous drift value is a rate of change of at least one previous environmental parameter observed while the power-consuming device was in a previous setback mode;
receiving, at a processor component, at least one setback setting input,
wherein the setback setting input corresponds to at least one of a setback entry time, a setback environmental parameter, a setback parameter differential, and combinations thereof,
wherein the setback entry time is a programmed time at which the power-consuming device will enter the setback mode,
wherein the setback environmental parameter is a threshold value for an environmental parameter of the power-consuming device at which the power-consuming device will enter the setback mode,
wherein the setback parameter differential is a target change in an environmental parameter of the power-consuming device when the power-consuming device enters the setback mode;
receiving data indicative of a current environmental parameter;
calculating a replacement setback setting based at least on the previous drift value, the setback setting input, and the data indicative of the current environmental parameter.
2. The non-transitory computer readable medium of claim 1, further comprising sending instructions to the power-consuming device to enter the setback mode based at least on the replacement setback setting.
3. The non-transitory computer readable medium of claim 1, wherein calculating
the replacement setback setting comprises:
determining a modification value based at least on the previous drift value;
adjusting the setback entry time by the modification value.
4. The non-transitory computer readable medium of claim 1, further comprising:
monitoring the current environmental parameter;
comparing the current environmental parameter to a predetermined operating environmental parameter;

entering a shut-off mode when the current environmental parameter is within a predefined threshold of the predetermined operating environmental parameter;

exiting the shut-off mode when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter;

determining a current drift value based at least on the predetermined operating environmental parameter and the current environmental parameter when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter;

replacing the previous drift value with the current drift value.

5. The non-transitory computer readable medium of claim 4, wherein determining the current drift value comprises:
monitoring a shut-off time corresponding to the power-consuming device entering the shut-off mode;
monitoring a turn-on time corresponding to the power-consuming device exiting the shut-off mode;
computing the current drift value based at least on the predetermined operating environmental parameter and the current environmental parameter when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter, and a difference between the shut-off time and the turn-on time.
6. The non-transitory computer readable medium of claim 5, wherein the current drift value is a ratio of a difference between the predetermined operating environmental parameter and the current environmental parameter, when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter, to the difference between the shut-off time and the turn-on time.















7. A system for controlling a setback mode of a power-consuming device, the system comprising:
a processor configured to:
determine a previous drift value, wherein the previous drift value is a rate of change of at least one previous environmental parameter observed while the power-consuming device was in a previous setback mode;
receive at least one setback setting input, the setback setting input corresponding to at least one of a setback entry time, a setback environmental parameter, and a setback parameter differential,
wherein the setback entry time is a programmed time at which the power-consuming device will enter the setback mode,
wherein the setback environmental parameter is a threshold value for an environmental parameter of the power-consuming device at which the power-consuming device will enter the setback mode,
wherein the setback parameter differential is a target change in an environmental parameter of the power-consuming device when the power-consuming device enters the setback mode;
receive data indicative of a current environmental parameter;
calculate a replacement setback setting based at least on the previous drift value, the setback setting input, and the data indicative of the current environmental parameter; and
a controller configured to:
instruct the power-consuming device to enter the setback mode based at least on the replacement setback setting.
8. The system of claim 7, wherein modifying the setback setting input comprises: determining a modification value based at least on the previous drift value; adjusting the setback entry time by the modification value.
9. The system of claim 7, the processor being further configured to:
compare the current environmental parameter to a predetermined operating environmental parameter;
determine a current drift value based at least on the predetermined operating environmental parameter and the current environmental parameter when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter; and
replace the previous drift value with the current drift value.

10. The system of claim 9, the controller being further configured to:
instruct the power-consuming device to enter a shut-off mode when the current environmental parameter is within a predefined threshold of the predetermined operating environmental parameter;
instruct the power-consuming device to exit the shut-off mode when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter.
11. A non-transitory computer readable medium having computer-readable code stored thereon for causing a computer to perform a method of controlling setback recovery of power-consuming devices, the method comprising:
receiving data indicative of a current environmental parameter of each of a plurality of power-consuming devices being in a setback mode;
comparing each current environmental parameter to a predefined environmental parameter of each power-consuming device and a stored recovery performance data of each power-consuming device,
wherein the predefined environmental parameter comprises a target value for an environmental parameter of the power-consuming device after the power-consuming device exits the setback mode,
wherein the stored recovery performance data comprises a rate of change of at least one previous environmental parameter observed while the power-consuming device was recovering from a previous setback mode;
determining a modification value for each power-consuming device based at least on the corresponding comparison of the comparing step;
adjusting a setback recovery setting of each power-consuming device by the corresponding modification value, the setback recovery setting comprising a time at which the power-consuming device will exit the setback mode.
12. The non-transitory computer readable medium of claim 11, further comprising sending instructions to each power-consuming device to exit the setback mode based at least on the corresponding adjusted setback recovery setting.
13. The non-transitory computer readable medium of claim 12, further comprising:
monitoring each current environmental parameter until the corresponding power-consuming device enters the setback mode;
calculating a recovery performance data for each power-consuming device based at least on the corresponding monitored current environmental parameter,
wherein the recovery performance data comprises a rate of change of the current environmental parameter while the current environmental parameter is being monitored; and
replacing the stored recovery performance data for each power-consuming device with the corresponding calculated recovery performance data.
14. The non-transitory computer readable medium of claim 12, wherein each power-consuming device is instructed to exit the setback mode at the same time.
15. The non-transitory computer readable medium of claim 12, wherein the power-consuming devices are instructed to exit the setback mode at various times.
16-20. (canceled)

1. A non-transitory computer readable medium having computer-readable code stored thereon for causing a computer to perform a method of controlling a setback mode of a power-consuming device, the method comprising:

determining a previous drift value,
wherein the previous drift value is a rate of change of at least one previous environmental parameter observed while the power-consuming device was in a previous setback mode;
receiving, at a processor component, at least one setback setting input,
wherein the setback setting input corresponds to at least one of a setback entry time, a setback environmental parameter, a setback parameter differential, and combinations thereof,
wherein the setback entry time is a programmed time at which the power-consuming device will enter the setback mode,
wherein the setback environmental parameter is a threshold value for an environmental parameter of the power-consuming device at which the power-consuming device will enter the setback mode,
wherein the setback parameter differential is a target change in an environmental parameter of the power-consuming device when the power-consuming device enters the setback mode;
receiving data indicative of a current environmental parameter;
calculating a replacement setback setting based at least on the previous drift value, the setback setting input, and the data indicative of the current environmental parameter;












monitoring the current environmental parameter;
comparing the current environmental parameters to a predetermined operating environmental parameter;

entering a shut-off mode when the current environmental parameter is within a predefined threshold of the predetermine operating environmental parameter;

exiting the shut-off mode when the current 
environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter;












monitoring a shut-off time corresponding to the power-consuming device entering the shut-off mode;
monitoring a turn-on time corresponding to the power-consuming device exiting the shut-off mode;


computing a current drift value based at least on the predetermined operating environmental parameter and the current environmental parameter when the current environmental parameter is not within predefined threshold of the predetermine operating environmental parameter, and a difference between the shut-off time and the turn-on time;
 and
replacing the previous drift value with the current drift value.

2. The non-transitory computer readable medium of claim 1, further comprising sending instructions to the power-consuming device to enter the setback mode based at least on the replacement setback setting.
3. The non-transitory computer readable medium of claim 1, wherein calculating the replacement setback setting comprises:
determining a modification value based at least on the previous drift value;
adjusting the setback entry time by the modification value.
4. The non-transitory computer readable medium of claim 1, wherein the current drift value is a ratio of a difference between the predetermined operating environmental parameter and the current environmental parameter, when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter, to the difference between the shut-off time and the turn-on time.
5. A system for controlling a setback mode of a power-consuming device, the system comprising:
a processor configured to:
determine a previous drift value, wherein the previous drift value is a rate of change of at least one previous environmental parameter observed while the power-consuming device was in a previous setback mode;
receive at least one setback setting input, the setback setting input corresponding to at least one of a setback entry time, a setback environmental parameter, and a setback parameter differential,
wherein the setback entry time is a programmed time at which the power-consuming device will enter the setback mode,
wherein the setback environmental parameter is a threshold value for an environmental parameter of the power-consuming device at which the power-consuming device will enter the setback mode,
wherein the setback parameter differential is a target change in an environmental parameter of the power-consuming device when the power-consuming device enters the setback mode;
receive data indicative of a current environmental parameter;
calculate a replacement setback setting based at least on the previous drift value, the at least one setback setting input, and the data indicative of the current environmental parameter;










monitor the current environmental parameter;
compare the current environmental parameter to a predetermined operating environmental parameter; and









a controller configured to instruct the power-consuming device to:
enter the setback mode based at least on the replacement setback setting;
enter a shut-off mode when the current environmental parameter is within a predefined threshold of the predetermined operating environmental parameter; and
exit the shut-off mode when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter,
wherein the processor is further configured to:
monitor a shut-off time corresponding to the power-consuming device entering the shut-off mode;
monitor a turn-on time corresponding to the power-consuming device exiting the shut-off mode;
compute a current drift value based at least on the predetermined operating environmental parameter and the current environmental parameter when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter, and a difference between the shut-off time and the turn-on time; and
replace the previous drift value with the current drift value.
6. The system of claim 5, wherein modifying the setback setting input comprises: determining a modification value based at least on the previous drift value; adjusting the setback entry time by the modification value.




Examiner Note:
   Claim 5, dependent upon claim 4, if amended into independent form, would differ from claim 1 of USPN 9436199 (e.g. see claim 1 as not including “wherein determining the current drift value comprises” of claim 4 and “determining a current drift” of claim 5.  For this reason, the claims are not identical and serves as a basis for non-statutory double patenting)



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the limitations comprising determining and calculating as described in claim 1.  But for the recitation of generic computing components, the calculation step based on the determination can reasonably be performed in the mind.
    This judicial exception is not integrated into a practical application because the inclusion of a computer and memory represent mere instructions to apply; receiving a setback input and data indicative of a parameter represents insignificant extra-solution activity; the power consuming device is recited generally to generically link the abstract idea to the field of HVCA systems.  The limitations corresponding to the setback mode; setback setting; setback entry time; setback environmental parameter; setback parameter differential; and replacement setback represent determined parameter values utilized as input into the calculation and either generally link the abstract idea to the field of HVAC or represent insignificant extra-solution activity,
      The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inclusion of a memory and computer represent mere instructions to apply the abstract idea while the data gathering is well-known, conventional, and routine, see MPEP 2104.05(d)(II).   
       Claims 2 and 12 recite insignificant extra solution activity as well as well-known, conventional, and routine limitations in the form of sending data, see MPEP 2104.05(d)(II)
      Claims 3 and 8 recite additional calculation, determination, and adjusting steps, which but for the recitation of general computing components, represent an abstract idea because the adjusting the time itself represents a calculated value.
   Claims 4-6 generally link the abstract idea to the field of HVAC systems because entering and exiting a mode without effectuating a controlled implementation of the mode represents a configuration step (e.g. updating the controller with a mode), see MPEP 2106.05(h)
      Claims 7-9 and 11 ae rejected under the same as claims 1-8.
  
35 USC 101 Discussion:  Claims 10 and 12-15 provide a practical application of the abstract idea.
     Claims 10 and 12-15 instruct the power consuming device to enter shut-off modes.  As interpreted, sending instructions to exit a setback mode based on a recovery setting, in contrast to MPEP 2104.05(d)(II), effectuates a change opposed to merely receiving an instruction, see Applicant’s specification,  Figure 2, for implementing the instruction. 
      

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4 and 7-13 are rejected under pre-AIA  35 U.S.C. 102(a(1) as being anticipated by Riley et al. (USPN 5395042).

Claim 1. 
     Riley et al. teaches a non-transitory computer readable medium having computer-readable code stored thereon for causing a computer to perform a method of controlling a setback mode of a power-consuming device (Col 4 lines 10-25), the method comprising:

determining a previous drift value (Col 3 lines 4-15)

wherein the previous drift value is a rate of change of at least one previous environmental parameter observed while the power-consuming device was in a previous setback mode (Col 3 lines 4-15, Figure 3)

receiving, at a processor component, at least one setback setting input (element 300, Col 9 lines 66 thru. col 10 lines 1-10)

wherein the setback setting input corresponds to at least one of a setback entry time, a setback environmental parameter, a setback parameter differential, and combinations thereof (Col 9 lines 66-67 through Col 10 lines 1-10)

wherein the setback entry time is a programmed time at which the power-consuming device will enter the setback mode (Col 13 lines 3-17)
wherein the setback environmental parameter is a threshold value for an environmental parameter of the power-consuming device at which the power-consuming device will enter the setback mode (Col 9 lines 66-67 through Col 10 lines 1-10)

wherein the setback parameter differential is a target change in an environmental parameter of the power-consuming device when the power-consuming device enters the setback mode (ABSTRACT, Figure 2-290)

receiving data indicative of a current environmental parameter (Col 9 lines 10-67 through Col 10 lines 1-67)

calculating a replacement setback setting based at least on the previous drift value, the setback setting input, and the data indicative of the current environmental parameter (See elements 300 and 250 providing a setback setting when a decision is positive)

Claim 2.
 The non-transitory computer readable medium of claim 1, further comprising sending instructions to the power-consuming device to enter the setback mode based at least on the replacement setback setting (Col 13 lines 8-10)

Claim 3. 
The non-transitory computer readable medium of claim 1, wherein calculating
the replacement setback setting comprises:
determining a modification value based at least on the previous drift value; (Col 13 lines 3-17)
adjusting the setback entry time by the modification value (Col 13 lines 3-17)
Claim 4.
  The non-transitory computer readable medium of claim 1, further comprising:
monitoring the current environmental parameter (elements 220-230)
comparing the current environmental parameter to a predetermined operating environmental parameter (element 240)
entering a shut-off mode when the current environmental parameter is within a predefined threshold of the predetermined operating environmental parameter (element 250)
exiting the shut-off mode when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter (element 270)
determining a current drift value based at least on the predetermined operating environmental parameter and the current environmental parameter when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter;
replacing the previous drift value with the current drift value (elements 240 and 280)

Claim 7
Riley et al. teaches system for controlling a setback mode of a power-consuming device, the system comprising:
a processor (Col 4 lines 12-14, Figure 2) configured to:
determine a previous drift value, wherein the previous drift value is a rate of change of at least one previous environmental parameter observed while the power-consuming device was in a previous setback mode (Col 3 lines 4-15, Figure 3)
receive at least one setback setting input, the setback setting input corresponding to at least one of a setback entry time, a setback environmental parameter, and a setback parameter differential,
wherein the setback entry time is a programmed time at which the power-consuming device will enter the setback mode, Col 9 lines 66-67 through Col 10 lines 1-10)
wherein the setback environmental parameter is a threshold value for an environmental parameter of the power-consuming device at which the power-consuming device will enter the setback mode, (Col 9 lines 66-67 through Col 10 lines 1-10)
wherein the setback parameter differential is a target change in an environmental parameter of the power-consuming device when the power-consuming device enters the setback mode; (ABSTRACT, Figure 2-290)
receive data indicative of a current environmental parameter; (Col 9 lines 10-67 through Col 10 lines 1-67)
calculate a replacement setback setting based at least on the previous drift value, the setback setting input, and the data indicative of the current environmental parameter; (See elements 300 and 250 providing a setback setting when a decision is positive) and
a controller configured to:
instruct the power-consuming device to enter the setback mode based at least on the replacement setback setting (Figure 2-270, ABSTRACT, Figure 1-20)
Claim 8. 
The system of claim 7, wherein modifying the setback setting input comprises: determining a modification value based at least on the previous drift value; adjusting the setback entry time by the modification value. (Col 13 lines 3-17)
Claim 9. 
The system of claim 7, the processor being further configured to:
compare the current environmental parameter to a predetermined operating environmental parameter; (elements 220-250)
determine a current drift value based at least on the predetermined operating environmental parameter and the current environmental parameter when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter; and
replace the previous drift value with the current drift value (elements 220-250)
Claim 10.
 The system of claim 9, the controller being further configured to:
instruct the power-consuming device to enter a shut-off mode when the current environmental parameter is within a predefined threshold of the predetermined operating environmental parameter (elements 240-280)
instruct the power-consuming device to exit the shut-off mode when the current environmental parameter is not within the predefined threshold of the predetermined operating environmental parameter (elements 240-280)
Clam 11. 
A non-transitory computer readable medium having computer-readable code stored thereon for causing a computer to perform a method of controlling setback recovery of power-consuming devices, the method comprising:
receiving data indicative of a current environmental parameter of each of a plurality of power-consuming devices being in a setback mode, supra claim 1
comparing each current environmental parameter to a predefined environmental parameter of each power-consuming device and a stored recovery performance data of each power-consuming device, supra claim 1
wherein the predefined environmental parameter comprises a target value for an environmental parameter of the power-consuming device after the power-consuming device exits the setback mode, supra claim 1
wherein the stored recovery performance data comprises a rate of change of at least one previous environmental parameter observed while the power-consuming device was recovering from a previous setback mode; supra claim 1
determining a modification value for each power-consuming device based at least on the corresponding comparison of the comparing step; supra claim 1
adjusting a setback recovery setting of each power-consuming device by the corresponding modification value, the setback recovery setting comprising a time at which the power-consuming device will exit the setback mode, supra claim 1

Claim 12. 
The non-transitory computer readable medium of claim 11, further comprising sending instructions to each power-consuming device to exit the setback mode based at least on the corresponding adjusted setback recovery setting, supra claim 2

Claim 13. 
The non-transitory computer readable medium of claim 12, further comprising:
monitoring each current environmental parameter until the corresponding power-consuming device enters the setback mode (e.g. see monitoring drift temperature, Col 14 lines 1-5)
calculating a recovery performance data for each power-consuming device based at least on the corresponding monitored current environmental parameter (e.g. see determining recovery time, Col 14 lines 1-5)
wherein the recovery performance data comprises a rate of change of the current environmental parameter while the current environmental parameter is being monitored (e.g. see determining recovery time based on drift, Figure 2, Col 5 lines 51-65)
replacing the stored recovery performance data for each power-consuming device with the corresponding calculated recovery performance data (Col 5 lines 1-5 e.g. see computing new recovery times under multiple conditions)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Riley et al. (USPN 5395042) in view over Bagwell (RE44146).

Claim 14.
 The non-transitory computer readable medium of claim 12 but does not teach the same time limitation as described below.  Bagwell teaches the same time limitation as described below
     wherein each power-consuming device is instructed to exit the setback mode at the same time (Col 8 lines 1-10 e.g. “In addition to multiple starting times, the different sequences may be characterized by substantially different operating modes such as, instead of starting the dining room rooftop unit and providing transfer air, kitchen and dining room units may be run simultaneously or sequentially with respective start times.”

One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of  Bagwell and Riley would achieve an expected and predictable result comprising   wherein each power-consuming device is instructed to exit the setback mode at the same time.  One of ordinary skill in the art would be motivated to start each appliance at the same provide coordinated control; supplemental cooling assistance; and achieve a target cooling goal.   One of ordinary skill in the art would be motivated to apply Bagwell to minimize energy consumption, as described, Col 1 lines 1-67.
  



Claim 15. 
The non-transitory computer readable medium of claim 1 but does not teach varioustimes as described below.  Bagwell teaches multiple times as described below.
    wherein the power-consuming devices are instructed to exit the setback mode at various times (Bagwell, Col 8 lines 1-10 e.g. “In addition to multiple starting times, the different sequences may be characterized by substantially different operating modes such as, instead of start ing the dining room rooftop unit and providing transfer air, kitchen and dining room units may be run simultaneously or sequentially with respective start times. “) 


Claim 15 is rejected under the same rationale and combination of prior art set forth in claim 14.

Allowance Discussion:
    Claim 5 but for the 35 USC 101 rejection would be allowable if placed into independent form including any intervening claim limitations.  Claim 6 depends upon claim 5.


Conclusion
20140039692 – comfort mode control
9377212 – time based setback recovery
20130013122 – controlling setback and recovery of an appliance
20080099570 – estimating drift curve
20050288822 – HVAC recovery time with control
9574785 – staggered start times 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117